Citation Nr: 1140390	
Decision Date: 10/31/11    Archive Date: 11/07/11

DOCKET NO.  09-14 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's spouse


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The Veteran served on active duty from October 1977 to October 1980. 

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In April 2011, the Board remanded the claim for additional development.  

In January 2011, the Veteran presented evidence and testimony at a hearing at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the Veteran's VA claims folder.


FINDINGS OF FACT

1.  In an unappealed decision, dated in March 2007, the RO denied the Veteran's claim that for service connection for bilateral hearing loss.

2.  The evidence received since the RO's March 2007 decision denying the Veteran's claim for service connection for bilateral hearing loss, which was not previously of record, and which is not cumulative of other evidence of record, raises a reasonable possibility of substantiating the claim.  

3.  The Veteran's bilateral hearing loss is not related to active service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the RO's March 2007 decision denying the Veteran's claim for service connection for bilateral hearing loss; the claim for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  

2.  The Veteran's bilateral hearing loss was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

In December 1991, the RO denied a claim for service connection for hearing loss.  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c).  

The Veteran subsequently filed to reopen the claim on two occasions, and in September 2005, and March 2007, the RO determined that new and material evidence had not been presented to reopen the claim.  In each case, there was no appeal, and the RO's decisions became final.  Id. 

In March 2008, the Veteran filed to reopen the claim.  In June 2008, the RO determined that new and material evidence had been presented to reopen the claim, and denied the claim on the merits.  The Veteran has appealed.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The most recent and final denial of this claim was in March 2007.  Therefore, the Board must determine if new and material evidence has been submitted since that time.  See 38 U.S.C.A. § 5108.  When determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).    

Regardless of the determination reached by the RO, the Board must find that new and material evidence has been presented in order to establish its jurisdiction.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered on the merits.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  Service connection may also be granted for an organic disease of the nervous system, such as a sensorineural hearing loss, and hypertension, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  It is appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and, therefore, a presumptive disability.  See Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995.  

Applicable regulations provide that impaired hearing shall be considered a disability when the auditory thresholds in any of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz are 40 decibels or greater; the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores are 94 percent or less.  38 C.F.R. § 3.385 (2011).  

When a medical professional determines that a current condition is related to an inservice event, then it necessarily follows that the current condition was incurred during service.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992) (if a medical relationship exists between current hearing loss and inservice acoustical trauma, it follows that an injury was incurred during service); Hensley  v. Brown, 5 Vet. App. 155 (1993) (notwithstanding that hearing loss was not noted upon separation, a medial relationship between current hearing loss and noise exposure during service demonstrates that the veteran incurred an injury during service). 

The evidence of record at the time of the RO's March 2007 decision included the Veteran's service treatment reports, which included an October 1977 entrance examination report, which did not show that he had hearing loss as defined for VA purposes.  38 C.F.R. § 3.385.  In May 1979, he was treated for an earache, right ear, and a sore throat.  The assessment was URI (upper respiratory infection).  In August 1979, he was treated for bilateral ear pain and headache.  The assessment was external otitis media.  In January 1980, he was treated for complaints of a sore threat, and "right ear," with an assessment of tonsillitis.  A separation examination report was (and is) not of record (the records indicate that the Veteran waived a separation examination).  

The Veteran's personnel file (DA Form 20) showed that, following training, his principal duty was "combat construction specialist," and that he served with an engineering battalion.  

As for the post-service medical evidence, it consisted of a VA progress note, dated in February 2000, which noted "decreased hearing on the right," and VA progress notes, dated between November 2005 and March 2007.  A November 2005 report noted that he was "hard of hearing."  A January 2006 report noted that there was no hearing loss.  In February 2007, he denied any sudden hearing loss.  In March 2007, he reported a history of right ear hearing loss, and that he was now experiencing left ear hearing loss.  

At the time of the RO's March 2007 decision, there was no competent evidence to show hearing loss as defined for VA purposes at 38 C.F.R. § 3.385, no competent evidence of inservice treatment for hearing loss symptoms, and no competent evidence of a link between hearing loss and the Veteran's service.  

Evidence received since the RO's March 2007 decision consists of VA reports, dated between 2007 and 2011.  VA progress notes show treatment for hearing loss symptoms beginning in April 2007.  Specifically, April 2007 reports note a history of "severe hearing loss right ear following trauma/infection," with a reported history of treatment at Bay Pines in 1990-1991, but that no such records were available, and that no audiometric results could be located.  He reported a history of severe otaligia in 1982, at which time he heard a pop and had a bloody discharge from his right ear, and that he was unsure if his TM (tympanic membrane) had ever healed.  A May 2007 report notes a history of longstanding hearing loss, worse on the right, and "what sounds like OM (otitis media) with perforation as a child."  Two reports, both dated in June 2007, show that the Veteran received treatment for hearing loss symptoms.  The reports note that he had been seen in April 2007, but that testing could not be completed due to complete cerumen occlusion.  He was noted to have an essentially anacoustic right ear, and that the left ear had normal thresholds through 1,000 Hz, with borderline mild SNHL (sensorineural hearing loss) between 2,000 and 8,000 Hz.  The reports note that "results are not valid for rating purposes," and that "no previous test results are available for comparison."  Both reports include a notation, "This patient's military noise exposure is more likely as not a contributing factor to this veteran's hearing impairment."  An October 2007 VA progress note shows that the examiner noted that the Veteran's history "would suggest a likely noise induced and/or traumatic injury to the ear resulting in his hearing loss," but that retrocochlear pathology had to be ruled out, and if this was done, he would be scheduled for a right-sided bone-anchored hearing aid.  VA progress notes, dated in January 2008, state that an MRI (magnetic resonance imaging) study could not be done, but that CT (computerized tomography) reports showed normal internal auditory canals bilaterally.  In February 2008, he underwent surgery for a right bone anchored hearing aid (ossiointegrated implant insertion; transcranial cochlear implant).  The impression was right-sided unilateral profound sensorineural hearing loss.  In December 2009, his hearing aid was removed.  

A VA examination report, dated in June 2008, shows that upon audiological testing, the Veteran had bilateral hearing loss as defined for VA purposes at 38 C.F.R. § 3.385.  A June 2011 VA examination report shows right ear hearing loss only.  

The Veteran has submitted six lay statements, received in April 2011.  The authors assert that they have known the Veteran from between two to five years, and that he has significant hearing loss symptoms.  

This evidence, that was not of record at the time of the March 2007 RO decision, is not cumulative; thus it is "new" within the meaning of 38 C.F.R. § 3.156.  The Board further finds that this evidence is material.  In this case, the Veteran's post-service treatment reports include an audiometric report which show that he has hearing loss as defined for VA purposes.  There is also competent nexus evidence.  See e.g., Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (holding that an appellant need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance).  This evidence was not of record in March 2007.  The claim is therefore reopened.  


II.  Service Connection

The Veteran asserts that he has bilateral hearing loss due to his service.  During his hearing, held in January 2011, he testified to the following: he served aboard tanks, during which time his duties involved firing a grenade launcher, an M-60 machine gun, and an M-16 rifle, and he was exposed to tank cannon fire; he also received demolitions training and he was exposed to C4 explosions; he had episodes of temporary hearing loss during service; a concussion grenade exploded in his tank on one occasion, for which he was treated; at times he wore ear protection, although it did not work very well; he had itching and irritation of his ears during service; after separation from service he worked in a laundry for about two years, with minimal noise exposure; he also worked in home improvement, which involved exposure to power tools, but the noised exposure from that job was "nothing like" the weapons fire noise he experienced during service; he first received treatment for hearing loss after service, in 1990, at which point he was given hearing aids.  The Veteran's spouse testified that she has known the Veteran since 2005, and that he has had hearing loss since that time. 

The Veteran's service treatment records have been discussed in Part I.  

As for the post-service medical evidence, it consists of VA reports, dated between 2000 and 2011.  As discussed in Part I, VA progress notes contain a notation of right ear hearing difficulties as early as February 2000.  In February 2008, the Veteran underwent a right ear operation.  None of this evidence contains audiometric test results.  

A VA examination report, dated in June 2008, shows that the examiner stated that the Veteran's C-file and medical record had been reviewed.  The Veteran reported being exposed to a percussion explosion in a tank in 1980, and serving as a combat engineering and vehicle crewman during service.  Following service, he reported working at a hospital laundry, from 1984 to 1986, with "some noise exposure," followed by work remodeling homes from 1990 to 2001. He denied recreational noise exposure.  On examination, he had bilateral hearing loss, as defined for VA purposes at 38 C.F.R. § 3.385.  The examiner concluded that the Veteran's bilateral hearing loss was not aggravated by, or secondary to, military noise exposure, explaining that his service medical records were negative for hearing loss.  

A VA examination report, dated in June 2011, shows that the examiner stated that the Veteran's C-file and medical record had been reviewed.  The Veteran reported an inservice noise exposure history of tank fire, and weapons fire, and use of foam, disposable earplugs.  He gave an occupational noise exposure history of "unprotected machinery, home remodeling, etc."  He denied recreational noise exposure.  He gave a history of sudden hearing loss in 1982, but added, "I must admit I was drinking/drugging and could not recall why it happened; I am straight now."  He also reported sustaining a head injury after service, to include a broken jaw and a concussion.  On examination, he had right ear hearing loss, but not left ear hearing loss, as defined for VA purposes at 38 C.F.R. § 3.385.  The diagnosis notes clinically normal hearing in the left ear, and profound hearing loss in the right ear.  The examiner concluded that it is less likely than not that hearing loss is related to military noise exposure, as it has a reported post-service onset and Veteran admitted he could not recall the specifics of what happened post-service due to polysubstance abuse at the time of the sudden hearing loss in the right ear.  This is a post-service occurrence/circumstance of hearing loss onset.  The Veteran reported that he used spongy disposable earplugs in the military and did not use ear protection around machinery/tools post-service in his occupations.  

As an initial matter, the Board finds that the Veteran is not a credible historian.  The Veteran has reported that he began receiving treatment for hearing loss at the Bay Pines VA Medical Center (VAMC) in 1990.  However, no such reports are of record (the earliest Bay Pines VAMC reports are dated in 2000), and he did not identify such treatment in his original claim for hearing loss.  See e.g., VA Form 21-526, received in November 1991.  Although he has testified that he was fitted with hearing aids in 1990, the earliest indication in the medical evidence of a hearing aid (and this is for the right ear only) is found in February 2008 VA progress notes.  In addition, February 2008 VA progress notes show a reported history of hearing loss beginning in 1982.  See also April 2007 VA progress notes; June 2011 VA examination report.  A March 2007 VA progress note shows that he reported a recent onset of left ear hearing loss.  In addition, during his June 2011 VA examination, he indicated that he had been drinking and using drugs in 1982, and that he had no memory as to why his hearing loss had happened.  In summary, the Veteran's testimony is shown to be so inconsistent, uncorroborated and contradicted by the post-service medical records, that the Board finds that he is not a credible historian.  See Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991); see also Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that in weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

The Board further finds that the claim must be denied.  The Veteran's service treatment reports do not show treatment for hearing loss.  Therefore, a chronic condition is not shown during service.  See 38 C.F.R. § 3.303(a).  

With regard to the claim for left ear hearing loss, none of the VA progress notes indicate that the Veteran has left ear hearing loss.  The only competent evidence to show left ear hearing loss as defined for VA purposes at 38 C.F.R. § 3.385 is found in the June 2008 VA examination report.  However, upon VA examination three years later, in June 2011, left ear hearing loss, as defined for VA purposes at 38 C.F.R. § 3.385, was not shown.  The June 2011 VA examination report is the most recent audiometric examination report of record, and it is therefore considered to be the most probative of his current condition.  The Board therefore finds that left ear hearing loss is not shown.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (under 38 U.S.C.A. § 1131, an appellant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation).  

In the alternative, even if the Board were to assume arguendo that left ear hearing loss was shown as of June 2008, service connection would still not be warranted for the left ear, nor is it warranted for the right ear.  The Board first notes that the Veteran has stated that his right ear symptoms began in 1982 (after service), and that in any event, he has been found not to be credible.  The earliest post-service medical evidence of right ear hearing loss is dated no earlier than 2000.  This is about 20 years after separation from service.  With regard to the left ear, the earliest complaint of left ear hearing loss is dated in March 2007, and the earliest medical evidence of left ear hearing loss is found in the June 2008 VA examination report, which is dated about 28 years after service.  These periods without treatment are evidence that there has not been a continuity of symptoms, and they weigh against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In addition, the Board considers the June 2011 VA examination report to be highly probative evidence which shows that the Veteran's right ear hearing loss is not related to his service.  See 38 C.F.R. § 3.303(d).  The examiner indicated that the Veteran's C-file and medical records had been reviewed, and the report includes a summary of the Veteran's reported history, and detailed examination findings.  The examiner's etiological opinion is accompanied by a sufficient rationale.  See Prejean v. West, 13 Vet. App. 444, 448-449   (2000); Neives- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  For both ears, although the June 2008 VA examination report suffers from certain defects, it also contains a competent etiological opinion against the claim.  The Board notes that the extent that an October 2007 VA progress note shows that the examiner noted that the Veteran's history "would suggest a likely noise induced and/or traumatic injury to the ear resulting in his hearing loss," that the Veteran has reported having a 1982 injury to his right ear manifested by bleeding, as well as a post-service history of a head injury resulting in a broken jaw and a concussion.  Finally, there is no competent evidence to show that sensorineural hearing loss was manifested to a compensable degree within one year of separation from service.  See 38 C.F.R. §§ 3.307, 3.309.  Accordingly, the claim must be denied.  

In reaching this decision, the Board has considered the notations in the June 2007 VA progress notes, which are both signed by the same two VA personnel.  However, these are insufficiently probative to warrant a grant of the claim.  They are not shown to have been based on a review of the Veteran's C-file, or any other detailed and reliable medical history, they do not discuss the Veteran's inservice or post-service history of noise exposure, nor do they contain any other explanation for  their conclusion.  Id.; Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (medical opinions as to a nexus may decline in probative value where the physician fails to discuss the relevant non-service medical history); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  In addition, the June 2011 VA examiner was requested to review these reports.  The examiner essentially concluded that these notations could not be explained without resort to speculation, inasmuch as etiological opinions cannot be made without review of service medical records and treatment records (which, again, the June 2007 notations are not shown to have been based on).  In this regard, current regulations provide that service connection may not be based on a resort to speculation, or even a remote possibility.  See 38 C.F.R. § 3.102 (2011); see also Jones v. Shinseki, 23 Vet. App. 382 (2010); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Goss v. Brown, 9 Vet. App. 109, 114 (1996).  

Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.  

With regard to the Veteran's own contentions, and the lay statements, a layperson is generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

The issue on appeal is based on the contention that bilateral hearing loss was caused by service.  To the extent that the Veteran asserts that he had hearing loss symptoms, his statements would normally be competent evidence to show that he experienced these symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  

However, competency of evidence must be distinguished from the weight and credibility of the evidence, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence; if the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his or her claim of entitlement to disability benefits based on that competent lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

In summary, the Veteran has been found not to be credible, and laypersons do not have the requisite skills, knowledge, or training, to be competent to provide a diagnosis for bilateral hearing loss, or to state whether bilateral hearing loss was caused by his service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In this regard, while the Board acknowledges that the absence of any corroborating medical evidence supporting his assertions does not render his statements incredible in and of itself, such absence is for consideration in determining credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of a veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when a layperson is competent to identify the medical condition).  The Veteran's service treatment records have been discussed.  His post-service medical records do not show any relevant treatment until 2000.  In June 2008 and June 2011, VA audiologists determined that his hearing loss is not related to his service (with left ear hearing loss as defined for VA purposes not shown in June 2011), and contrary notations of record, dated in June 2007, have not been afforded sufficient probative value to warrant a grant of the claim; the Board has determined that left ear hearing loss, as defined for VA purposes at 38 C.F.R. § 3.385, is not shown.  Given the foregoing, the Board finds that the service treatment reports, and the post-service medical evidence, outweigh the Veteran's contentions, and the lay statements, to the effect that he has bilateral hearing loss that is related to his service.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.  

The Board has considered the applicability of "benefit of the doubt" doctrine, however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of these matters on that basis.  38 U.S.C.A. § 5107(b).  


III. The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in April 2008.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  
 
The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA medical records.  The Veteran has been afforded two examinations, and an etiological opinions have been obtained.  

In April 2011, the Board remanded the claim, and directed that the Veteran be requested to identify any additional treatment reports that need to be obtained.  The Board further directed that the Veteran be afforded an examination, to include an etiological opinion, to include review of the June 2007 VA progress notes.  In April 2011, the Veteran was sent a duty-to-assist letter in accordance with the Board's remand.  In June 2011 the Veteran was afforded an examination, and the examination report shows that the Veteran's C-file had been reviewed, and it includes an etiological opinion which is accompanied by an adequate explanation, to include a review of the June 2007 VA progress notes.  Neives-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Under these circumstances, the Board finds that there has been substantial compliance with its remand instructions.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for bilateral hearing loss is reopened.  To this extent only, the appeal is granted.  

Service connection for bilateral hearing loss is denied.  


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


